Citation Nr: 1621298	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-35 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, scar, left knee disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rib contusion.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis C, to include as secondary to exposure to contaminated water at Camp Lejeune.

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	Neil B. Reilly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.

In January 2016, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for an acquired psychiatric disability, including PTSD, and whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss, a left knee disability, bilateral pes planus, Hepatitis C, and a bilateral leg disability, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Veteran's January 2015 Board hearing, he withdrew his appeal of the claims of entitlement to service connection for residuals, scar, left knee disability; rib contusion; and a right hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of entitlement to service connection for residuals, scar, left knee disability, rib contusion, and a right hip disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 15, 2016, during his Board hearing, the Veteran withdrew his appeal as to his claims of entitlement to service connection for residuals, scar, left knee disability, rib contusion, and a right hip disability.  The statement of the Veteran's representative indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to these claims before the Board, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and these claims are dismissed.


ORDER

The appeal, as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, scar, left knee disability, is dismissed.

The appeal, as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rib contusion, is dismissed.

The appeal, as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, is dismissed.



REMAND

In a March 1996 Formal Finding, the AOJ determined that some of the Veteran's service treatment records were unavailable; and the Veteran was notified of the same in a March 1996 letter.  The Veteran, in October 2012, telephoned the AOJ and informed him that there had been a mistake in recording his service number and such may be the reason for any unavailable service treatment records.  Indeed, his service personnel records dated in July 1971 indicate that his service number had been confused with that of another service member.  On remand, the AOJ should attempt to locate any service treatment records that may be have been stored under the service number of the named service member in the July 1971 document as well as the service number provided by the Veteran in October 2012.  

Of record are the Veteran's VA treatment records.  However, it appears that there exist outstanding VA treatment records.  During VA treatment in August 2000, the Veteran reported that he sought VA treatment in Columbia, South Carolina, in 1986 and treatment in Asheville, North Carolina, in 1990 and July 2000.  Of record are only VA treatment records beginning in August 2000 from the Hampton VAMC.  Also, during the Veteran's January 2016 Board hearing, he reported that he sought VA treatment in Buffalo, New York, shortly after separation in 1975 for treatment related to his leg, feet, and knee pain.  At that time, the Veteran also reported that he been treated at the VA Medical Centers (VAMCs) in Columbia and Charleston, South Carolina, and Salisbury and Coatesville, Pennsylvania.  The Veteran denied any private treatment.  Of record are VA treatment records from the Charleston, South Carolina, VAMC dated in 1979, and appear to reflect treatment for left knee pain.  

The most recent VA treatment records associated with the claims file are dated in September 2013, for the Salisbury VAMC, in August 2013 for the Columbia VAMC, and April 2014 for the Hampton VAMC.  On remand, the AOJ should obtain and associate with the record the Veteran's outstanding VA treatment records.  

As to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, including PTSD, his service treatment records are silent for any psychiatric treatment or diagnosis.  At the time of his February 1975 Report of Medical History, he reported a history of nervous trouble and trouble sleeping.  His service personnel records include numerous instances of disciplinary actions for absence without leave (AWOL), deserting, not shaving, and a verbal altercation with an officer.  

His post-service treatment records include a number of instances of rehabilitation treatment for drug and alcohol abuse.  Private treatment records dated in May 2011 indicate that he presented with possible PTSD, and reported an in-service problem with his drill instructor and periods of AWOL. Of record is a September 2013 Formal Finding as to the lack of information required to corroborate the Veteran's claimed PTSD stressors, noting that he did not respond to a July 2013 inquiry asking him to describe his in-service PTSD stressors.  During his January 2016 Board hearing, the Veteran reported that he had been treated for depression and anxiety, and had not been diagnosed with PTSD.  He noted that he had experienced pre-service psychiatric issues at home, and self-medicated with alcohol and did not speak to anyone during service about his psychiatric issues.  He reported that he had difficulty with the chain of command and had periods of AWOL. 

In a private March 2016 psychiatric evaluation report, the Veteran was diagnosed with major depressive disorder and PTSD, and the examiner reported that the Veteran had asserted that he had been devastated by infidelity and a break up with his girlfriend during service and was chronically worried about the threat of being sent to the Republic of Vietnam.  She reported that he described in-service events to include experiencing mental and physical abuse, including his chain of command using fear tactics and threats and being beaten with items in pillowcases while he was in bed; with continued nightmares and anxiety since that time. She noted that the Veteran had continuously reported such stressors, and that such stressors independently caused his PTSD.  The Veteran, despite testifying at a Board hearing two months prior at which time he was asked to describe his in-service events giving rise to his acquired psychiatric disability, did not report any in-service mental or physical abuse.  His post-service treatment records wherein he reported problems with authority during service are also silent for an assertion of in-service personal assault.  There is thus no indication that the Veteran continuously reported such stressors, as the private examiner in March 2016 reported.  It is unclear to the Board if the examiner confused the records of another client with those of the Veteran.  On remand, the AOJ should confirm with the Veteran if he asserts that his acquired psychiatric disability is related to an in-service personal assault, and if so, undertake specific development of the claim considering such; and obtain an adequate VA etiological opinion.  

As to the Veteran's claim of entitlement to service connection for bilateral hearing loss, his service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss.  His service separation form, his DD-214, indicates that his military occupational specialty (MOS) was mortar man, and acoustic trauma is thus conceded.  During his January 2016 Board hearing, the Veteran reported that his bilateral hearing acuity was worse when he left service when compared to when he entered service.  On remand, the AOJ should provide the Veteran a VA audiological examination to determine if he has bilateral hearing loss that meets the VA requirements to be considered a disability and if so, to obtain an adequate VA etiological opinion. 

As to the Veteran's claim of entitlement to service connection for a left knee disability, his service treatment records are silent for complaint, treatment, or diagnosis of a left knee disability.  In a February 1975 Report of Medical History, the Veteran reported a history of "trick" or locked knee and the examiner made a notation of "knee trouble, existed prior to entry (EPTE)."  During VA treatment, post-service, in March 1979, he presented with left knee effusion from playing basketball, and denied left knee trauma.  During VA treatment in September 2000, the Veteran reported bilateral knee pain since 1972 with a history of bilateral arthritis.  During VA treatment in September 2002, the Veteran reported a chain saw incident to the left knee.  At the time of his January 2016 Board hearing, the Veteran reported that he had to carry extremely heavy equipment as a mortar man and was a very slightly-built man; and that he had problems with his knees during service.  

On VA examination in March 2012, the Veteran reported that he injured his left knee prior to service, in a 1969 motor vehicle accident, and denied any in-service left knee injury.  He reported that he had been seen for left knee pain.  The examiner diagnosed the Veteran with bilateral osteoarthritis of the knees and offered a negative etiological opinion, reasoning that there is one instance of in-service "knee trouble" with no supporting documentation of additional treatment for a left knee condition during service.  The examiner did not consider the Veteran's lay statements as to post-service left knee symptoms.  On remand, the AOJ should provide the Veteran a VA examination and obtain an adequate etiological opinion. 

As to the Veteran's claim of entitlement to service connection for bilateral pes planus, his enlistment examination dated in August 1970 indicates that he presented with pes planus, first degree, asymptomatic.  At the time of his January 2016 Board hearing, the Veteran reported that he had to carry extremely heavy equipment as a mortar man and was a very slightly-built man; and that he had problems with his feet during service.  On remand, the AOJ should afford the Veteran a VA examination to determine if he has bilateral pes planus and to obtain an adequate opinion, as set forth below. 

As to the Veteran's claim of entitlement to service connection for Hepatitis C, his service treatment records are silent for Hepatitis C and his service personnel records indicate that he was stationed at Camp Lejeune from December 1974 to April 1975.  In statements made during the course of the appeal, and during his January 2016 Board hearing, the Veteran asserted that his Hepatitis C is related to exposure to contaminated drinking water while serving at Camp Lejeuene.  On VA examination in November 2011, the examiner diagnosed the Veteran with Hepatitis C, and noted that he was first diagnosed with such in 2002.  The Veteran reported his relevant risk factors, to include a history of intravenous heroin and intranasal cocaine use, ear piercing, encounters with female prostitutes during and after service, and alcohol and marijuana use.  He denied occupational exposure to blood, a family history of liver disease, exposure to carcinogens, and blood transfusions.  In a March 2012 addendum, the examiner offered a negative etiological opinion, citing relevant medical literature, reasoning that the Veteran reported a number of risk factors, discussed above, and that there was no clinical or objective evidence indicating that the Veteran's Hepatitis C was incurred during service.  On remand, the AOJ should forward the claims file to the examiner who offered the March 2012 addendum and provide her an opportunity to review any additional evidence added to the claims file and to render an adequate etiological opinion.  

As to the Veteran's claim of entitlement to service connection for a bilateral leg disability, his service treatment records include a February 1975 Report of Medical History wherein he reported a history of cramps in the legs.  Private treatment records dated in September 2002 indicate that the Veteran reported a gunshot wound to the left calf.  At the time of his January 2016 Board hearing, the Veteran reported that he had to carry extremely heavy equipment as a mortar man and was a very slightly-built man; and that he had problems with his legs during service.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature and etiology of any bilateral leg disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1. Obtain and associate with the claims file any of the Veteran's outstanding service treatment records, to include any clinical records, from the National Personnel Records Center (NPRC) and/or any other relevant source of personnel, unit, or military records, considering the July 1971 service personnel record indicating that the Veteran's service number had been assigned to another service member and the Veteran's October 2012 telephone contact with the AOJ alerting them of such.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any federal records repository, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Obtain and associate with the claims file the Veteran's outstanding VA treatment records, including those records dated in as early as 1975 from the VAMC in Buffalo, New York; records reflecting treatment in 1986 from the VAMC in Columbia, South Carolina; records dated in 1990 and 2000 from the VAMC in Asheville, North Carolina; as well as his updated/recent VA treatment records from the VAMCs in Salisbury and Coatesville, Pennsylvania, Columbia and Charleston, South Carolina, and Hampton, Virginia.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Send the Veteran proper notice that advises him of the alternative forms of evidence to verify personal assault stressors in PTSD cases, such as VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).

4. After the above development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate provider to determine the nature and etiology of any acquired psychiatric disability of record, including, but not limited to, major depressive disorder and PTSD.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail. 

The examiner is asked to opine to the following:

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?  If so, considering the Veteran's lay statements as to his in-service stressors, including his claimed devastation from infidelity and breakup with a girlfriend, periods of AWOL, fear of being sent to the Republic of Vietnam, and problems with the chain of command, as well as his claimed in-service personal assault, being beaten with items in pillow cases while in bed, is it at least as likely as not (at least a 50 percent probability) that there is a causal connection between any current symptoms of PTSD and those in-service stressors or that in-service personal assault?  

(b) For each diagnosed acquired psychiatric disability beyond that of PTSD, including, but not limited to, major depressive disorder, is it at least as likely as not (at least a 50 percent probability) that any such disorder was caused by or is it the result of any event that occurred during service, to include the Veteran's claimed devastation from infidelity and breakup with a girlfriend, periods of AWOL, fear of being sent to the Republic of Vietnam, and problems with the chain of command, as well as his claimed in-service personal assault, being beaten with items in pillow cases while in bed?

5.  Schedule the Veteran for a VA audiological examination with an appropriate provider to determine if he has bilateral hearing loss that meets the VA standards to be considered a disability and if so, the etiology of the same.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to opine to the following:

For any bilateral hearing loss that meets the VA standards to be considered a disability, is it at least as likely as not (at least a 50 percent probability) that any such disability was incurred in service, or is otherwise related to service, considering the Veteran's conceded in-service acoustic trauma from serving as a mortar man and his lay statements of any in-service and post-service bilateral hearing loss symptoms.  

6.  Schedule the Veteran for a VA examination with an appropriate provider to determine the nature and etiology of any left knee disability, including, but not limited to, osteoarthritis of the left knee.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is asked to opine to the following:

Is it at least as likely as not (at least a 50 percent probability) that any left knee disability, including, but not limited to, osteoarthritis, was incurred in service, or is otherwise related to service, considering the Veteran's February 1975 Report of Medical History, wherein he reported a history of "trick" or locked knee, his lay statements of being slightly-built during service and having to carry heavy gear as a mortar man, his May 1979 left knee effusion and minimal hypertrophic spurring after playing basketball, as well as his lay statements of in-service and post-service left knee symptoms?

7.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any bilateral pes planus.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to opine to the following:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's pre-existing pes planus was aggravated (i.e, underwent a permanent increase in severity) during his active service, considering his lay statements of being slightly-built during service and having to carry heavy gear as a mortar man, as well as his lay statements of in-service and post-service feet symptoms?

8.  Forward the claims file to the VA examiner who submitted the March 2012 addendum as to the Veteran's Hepatitis C, or a suitable substitute.  If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran.  Considering any additional evidence added to the claims file, the examiner is asked to opine to the following:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's Hepatitis C was incurred in service, or is otherwise related to service, considering the Veteran's conceded in-service exposure to contaminated drinking water at Camp Lejeune, as well as his reported risk factors. 

9.  Schedule the Veteran for a VA examination with an appropriate provider to determine if he has a bilateral leg disability, beyond that of any bilateral foot or knee disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is asked to opine to the following:

For any bilateral leg disability present, beyond that of any bilateral foot or knee disability, is it at least as likely as not (at least a 50 percent probability) that any such disability was incurred in service, or is otherwise related to service, considering the lay statements of being slightly-built during service and having to carry heavy gear as a mortar man, as well as his lay statements of in-service and post-service leg symptoms?

10.  As to all of the above examinations, the claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the opinions and/or examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

11. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


